Title: From John Adams to Susanna Boylston Adams Clark Treadway, 22 June 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



dear Child
Quincy June 22—1819

I have your letter of the 9th. is received—your packet from the Meditaranean is safe and shall remain so till your Orders—Mr Clarkes letters and your letters—which your Grand Mother left in a bundle together—are my property and shall remain so for the present—nobody has seen them, and shall see them for the present, but my self—I should not be very willing to transmit them to you by the Mail—for fear of accidents and from regard to you and your Child—if you return here—I will deliver them to you in person—as to your returning hear—you ought to be apprised of the Consequences—you know your Uncle and Aunt with Six Children and two Men three Maids are here—Louisa Catherine and myself are also here—I have two Men hired by the year, to work in my Gardens Barn Stable & after all my House is not so full—but it contains Room—what ever Mr Fearon may say—to Contain you—your dear Babe—and your Maid—and if you think these heterogeneous ingredients can be amalgamated together so as to live in harmony—Come here and make part of the Group—but peace I will have in my Family—as long as reason is in my head and breath in my Nostrils I am my dear Susan your affectionate / Grand Father
John Adams